In an action to recover damages for personal injuries, etc., third-party defendant Dember Construction Corp. appeals from an order of the Supreme Court, Westchester County, entered June 14,1974, which denied its motion to require plaintiff Florence D. Robbins to produce for discovery and inspection a transcript of testimony given by her at a statutory hearing before the Comptroller of the City of New York. Order reversed, with $20 costs and disbursements, and motion granted. The discovery and inspection shall proceed at a place and time to be specified in a written notice of not less than 10 days, to be given by appellant, or at such other time and place as the parties may stipulate. The motion was improperly denied (Rodriguez v. City of New York, 29 A D 2d 962, app. dsmd. 26 N Y 2d 833). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.